Citation Nr: 0730812	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a rating in excess of 30 percent for a 
post-traumatic stress disorder (PTSD) from February 20, 2001.

4.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability from February 20, 2001.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, whereby the RO denied service 
connection for residuals of frozen feet, hearing loss, and a 
disability manifested by low back pain.  The RO also granted 
service connection for PTSD and awarded a disability rating 
of 30 percent effective from February 20, 2001.  In June 
2004, the Board remanded the case for additional development.  
In August 2006, prior to the case being returned to the 
Board, the veteran was awarded service connection for a 
lumbar spine disability with an evaluation of 20 percent 
effective from February 20, 2001.

This case has been advanced on the Board's docket.

The decision below addresses the veteran's claims of service 
connection for residuals of frozen feet and hearing loss, as 
well as a higher initial rating for PTSD.  The claim for a 
higher initial rating for the lumbar spine disability is 
addressed in the remand that follows the Board's decision.




FINDINGS OF FACT

1.  The veteran does not have residuals of frozen feet that 
are attributable to his active military service.

2.  The veteran has hearing loss that is attributable to his 
active military service.

3.  Since February 20, 2001, the veteran's service-connected 
PTSD has been manifest by symptoms that include irritability, 
anger, nightmares, flashbacks, sleep impairment, startle 
response, avoidant behavior, depression, anxiety, lack of 
motivation, slightly restricted affect, difficulty in 
maintaining relationships, and impaired judgment, abstract 
thinking, and concentration, which have resulted in 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of frozen feet that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

2.  The veteran has bilateral hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

3.  The criteria for an initial 50 percent schedular rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through November 2001 and June 2004 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate his claims.  By an August 2006 supplemental 
statement of the case (SSOC), the veteran was provided with 
the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice may not have 
been provided until after the RO initially adjudicated the 
veteran's claim, the claims were properly re-adjudicated in 
November 2006, which followed the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the November 2001 and June 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disabilities.  The veteran was also told to send in any 
evidence in his possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's available service medical 
records (SMRs) have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Centers (VAMCs) in Dublin, Georgia and Charleston, South 
Carolina.  The veteran has submitted records from the Vet 
Center in Savannah, Georgia, and from A.L.W., Ph.D.  
Additionally, in February 2006 and July 2006, the veteran was 
provided VA examinations in relation to his claims, the 
reports of which are of record.  Furthermore, the veteran was 
afforded a hearing before the Board in January 2004, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Satisfactory lay or other evidence 
that an injury or disease was incurred in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

1. Residuals of Frozen Feet

The veteran contends that he suffered frozen feet during 
active military service on the front lines while serving in 
Korea.  He states that his feet went numb, darkened, and 
became painful after he was exposed to extended severe 
weather.  The veteran believes that he continues to 
experience symptoms related to the cold exposure.

A review of the veteran's SMRs reveals only a January 1951 
entrance examination and a May 1953 separation examination.  
His SMRs are considered fire-related and any other records 
are likely destroyed.  Both examinations were normal 
concerning the feet and there were no indications of cold 
exposure.  The veteran did not complain of problems with his 
feet during his separation examination and he checked the box 
labeled "no" in response to whether he had a history of 
foot trouble.

The veteran's personnel records show service in Korea with 
the 14th Infantry and receipt of the Combat Infantryman Badge 
(CIB).  Such an award is an indication that the veteran 
engaged in combat with the enemy during service.  
Accordingly, the veteran's lay testimony alone may establish 
the occurrence of an in-service event or injury.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It is well 
known that the winter conditions in Korea were severe and 
many veterans suffered cold-related injuries.  Thus, the 
veteran's allegations of in-service cold exposure are 
consistent with the circumstances, conditions, and hardships 
of combat service.  Even though the record is devoid of 
documentation of cold exposure and complaints of or treatment 
for related foot problems, the lay evidence establishes such 
an in-service occurrence.

A veteran who establishes in-service incurrence of an injury 
or disease through application of section 1154(b) must 
nonetheless submit sufficient evidence of a causal nexus 
between that in-service event and a current disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Moreover, 
current disability must be shown.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in February 2006 in order to determine the nature 
of any current foot disability and its relationship to in-
service cold exposure.  The veteran provided his history of 
cold exposure in Korea to the examiner.  The veteran 
complained of current symptoms of cold toes and feet, 
especially in the winter and at nights.  On examination, the 
examiner reported that the veteran walked with a limp and 
used a cane.  This was the result of left hip and knee 
disabilities.  The examiner noted that the veteran's feet had 
normal color.  The right fourth toe demonstrated hammer 
deformity and there were fungal infections of half his toes.  
Pulses were weak but present and equal.  The nailbed 
capillary refill occurred quickly and normally.  There was no 
pain on motion or palpation and the veteran used no assistive 
devices or medications for his feet.  The examiner concluded 
that there was no objective evidence of residuals from remote 
cold injury of the feet.

Based on the February 2006 VA examination report, the Board 
finds that service connection is not warranted for residuals 
of frozen feet.  It is clear that the veteran does not have a 
related current disability according to the examiner.  The 
implication is that any current subjective symptoms that the 
veteran experiences are not rooted in the cold exposure to 
his feet that he underwent while serving in Korea.  The 
veteran has not submitted any medical evidence that 
contradicts this finding.  VA treatment records from the 
Charleston and Dublin VAMCs do not pertain to frozen feet 
residuals.  Although an October 2002 discharge summary 
indicates that the veteran was status post frostbite of both 
feet, no further information was provided.  The frost bite 
notation does not provide evidence that the veteran currently 
has residuals from the in-service event.

The Board has considered the written contentions and hearing 
testimony of the veteran and his spouse with regard to the 
veteran's residuals of frozen feet service connection claim.  
While the Board does not doubt the sincerity of their belief 
that the veteran currently has residual disability related to 
his in-service cold exposure, as lay people without the 
appropriate medical training or expertise, they simply are 
not competent to provide a probative opinion on a medical 
matter-such as the etiology or diagnosis of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for residuals of frozen feet must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

2. Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he currently has hearing loss that 
resulted from noise exposure that he experienced while in 
active military service.  He asserts that the noise exposure 
occurred during his duties in the infantry while serving in 
Korea.  Specifically, he states that he manned the 60mm gun 
at outposts and while on lookout.  The veteran believes that 
the acoustic trauma from firing the gun and combat in general 
has resulted in his current hearing loss.

A review of the veteran's SMRs reveals that his entrance 
examination reflected normal hearing based on 15/15 on the 
whispered voice test and his separation examination was 
normal based on 15/15 on the whispered voice test and 15/15 
on the spoken voice test.  No diagnosis of hearing loss was 
provided during service.  There were also no documented 
complaints or symptoms relating to hearing loss, or any 
documented instances of noise exposure.  As previously noted, 
the veteran's SMRs are limited.  Although impaired hearing 
was not documented, based on the veteran's service in the 
infantry, receipt of the CIB, and his own lay testimony, the 
Board finds that the veteran experienced in-service noise 
exposure while participating in combat.

Notwithstanding the absence of in-service evidence of hearing 
loss, evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

The Board notes that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the veteran's separation from military 
service.  As noted below, he was first diagnosed in July 
2004, which was over 50 years after service.  Thus, service 
connection is not warranted for hearing loss on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The veteran submitted a private audiological evaluation from 
Dr. A.L.W., dated in July 2004.  The veteran was diagnosed 
with mild to moderate sensorineural hearing loss in the right 
ear and mild to moderately severe sensorineural hearing loss 
in the left ear.  An associated graphical audiogram appears 
to reflect bilateral hearing loss disability for VA purposes, 
although there is no indication that the evaluation was 
administered in accordance with the Maryland CNC Test.  See 
38 C.F.R. § 3.385.  Dr. A.L.W. stated that it was at least as 
likely as not that the veteran's hearing loss was due to the 
exposure of noise, such as from the 60mm mortars while on 
active military duty.  Dr. A.L.W. also noted that the 
veteran's post-service work and hobbies did not involve 
noise.

The only other relevant medical evidence is a February 2006 
VA audiological examination that was afforded to the veteran 
pursuant to the Board's remand.  The examiner noted a history 
of 60mm gun noise exposure.  After a reviewing the claims 
file and examining the veteran, the examiner diagnosed the 
veteran with mild to moderately severe sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.  Audiometric data and speech 
recognition scores showed hearing loss disability for VA 
purposes.  The examiner gave the opinion that the veteran's 
hearing loss was not caused by or the result of military 
service.  The examiner reasoned that entrance and separation 
physicals and audiograms showed normal hearing bilaterally.  
Additionally, the examiner stated that there were no 
complaints of hearing loss in the SMRs and the veteran's 
hearing loss was the result of the normal aging process.  

For this issue, current hearing loss disability and an in-
service event or injury is shown by the evidence.  There are 
two conflicting medical opinions with respect to the 
relationship between the veteran's hearing loss and his in-
service noise exposure.  The Board must weigh the opinions in 
light of the entire record.  See, e.g., Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

The Board does not find the VA examination to be more 
persuasive than the private evaluation.  The examiners 
attribute the veteran's hearing loss to the aging process, in 
the case of the VA examiner, and to in-service noise 
exposure, in the case of the private examiner.  Dr. A.L.W.'s 
opinion linking the veteran's hearing loss to noise exposure 
from the 60mm mortars is plausible and has as much probative 
value as the VA examiner's opinion.  Although Dr. A.L.W. did 
not review the claims file, the history provided by the 
veteran was not inaccurate based on the facts of record.  Cf. 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
Board is not persuaded that the sort of testing used for the 
veteran in service (e.g., whispered voice) is sufficiently 
precise to rule out the presence of high frequency 
impairment.  Consequently, the Board finds that the evidence 
is in equipoise concerning the question of etiology.  The 
Board cannot conclude that Dr. A.L.W.'s opinion is entitled 
to any less weight than the opinion contained in the February 
2006 VA examination report.  The evidence, taken together, 
gives rise to a reasonable doubt as to the question of 
etiology.  See 38 C.F.R. § 3.102.  Resolving reasonable doubt 
in favor of the veteran, service connection for bilateral 
hearing loss is therefore granted.



B. Higher Initial Rating for PTSD

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling under Diagnostic Code 9411 from February 
20, 2001.  Under that code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2007).

A review of the medical evidence since February 20, 2001, 
shows that the veteran's symptomatology has more closely 
approximated the criteria for a 50 percent rating compared to 
a 30 percent rating.  The veteran has exhibited several 
symptoms listed in the criteria for a 50 percent rating.  VA 
psychiatric examinations in February 2006 and July 2006 
document impaired judgment and abstract thinking.  The 
examiners found that the veteran had depressed disturbances 
of mood.  The reports indicate that the veteran lacked 
motivation because he primarily sat on his porch or in his 
truck without accomplishing any tasks.  Although the veteran 
is married, it appears that he has difficulty maintaining the 
relationship given that his wife only stayed with him half of 
the time.  Additionally, while the veteran attended church he 
currently did not work other than to occasionally sell fruit 
by the side of the road.

The examination reports, VA treatment records from the 
Charleston VAMC and the Dublin VAMC, and the Savannah Vet 
Center also show that the veteran had had symptoms of 
hypervigilance, startle response, avoidant behavior, anxiety, 
irritability, anger, flashbacks, nightmares, sleep 
impairment, slightly restricted affect, and impaired 
concentration and reasoning.

With respect to Global Assessment of Functioning (GAF) 
scores, the February 2006 VA examiner established a GAF score 
of 50 and the July 2006 VA examiner established a PTSD GAF 
score of 55.  The GAF scale reflects the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (1994).  The veteran has 
consistently carried a GAF score between 50 and 60.  Those 
scores predominantly indicate moderate symptoms, such as 
flattened affect, circumstantial speech, and occasional panic 
attacks.  Such symptomatology corresponds with the criteria 
for a 50 percent rating for PTSD.

The Board notes that the veteran has not exhibited all the 
criteria found in the 50 percent evaluation.  Generally, his 
speech and memory have been normal.  Additionally, despite 
high anxiety, the veteran has not had panic attacks.  
However, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2007).  In 
this case, most of the criteria of the 50 percent rating are 
met.  Based on the record, the veteran's PTSD produces 
occupational and social impairment with reduced reliability 
and productivity.  His PTSD is more severe than the 
occasional impairment contemplated in the 30 percent 
criteria.  With these considerations and resolving reasonable 
doubt in the veteran's favor, the evidence demonstrates that 
an increased rating to 50 percent is warranted.  See 
38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (Diagnostic Code 9411).

Even though a higher initial rating is warranted, a 70 
percent rating or a 100 percent rating is not assignable 
based on the medical evidence.  The VA examination reports 
and treatment records do not show that the symptoms 
enumerated in those criteria have been manifested.  The 
veteran has not exhibited suicidal ideation or obsessional 
ritual.  His speech has not been illogical, obscure or 
irrelevant.  The veteran has not been shown to be in near 
continuous panic.  While depression has been manifested, it 
has not affected his ability to function independently.  
There have been no reported periods of violence and the 
veteran does not have spatial disorientation.  Although the 
veteran once reported auditory hallucinations, he later 
denied experiencing them.  The veteran also has not displayed 
signs of neglect of personal appearance or hygiene.  His 
thought process has been described as linear.  Thus, the 
Board finds that the criteria set forth for a 70 percent 
rating, or the more severe criteria set forth for a 100 
percent rating, have not been manifest by the veteran's 
service-connected PTSD.   See 38 C.F.R. § 4.130 (Diagnostic 
Code 9411).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2007).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for PTSD from February 
20, 2001 is granted, to the extent described above.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for residuals of frozen feet is denied.

Service connection for bilateral hearing loss is granted.

A 50 percent schedular rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.


REMAND

As noted in the introduction, the veteran was granted service 
connection for a lumbar spine disability in August 2006 while 
the case was in remand status.  A rating of 20 percent was 
awarded with an effective date of February 20, 2001.  The 
veteran was notified of the decision by letter in September 
2006.  Later that same month, the veteran submitted a 
statement in which he specifically referenced the decision 
and requested a higher disability percentage for his lumbar 
spine injury.  Such a communication, which directly responds 
in this way to the rating decision, may be reasonably 
construed as a notice of disagreement with the initial rating 
established.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2007).  

A statement of the case (SOC) is required when a claimant 
protests a determination.  38 C.F.R. § 19.26 (2007).  To 
date, no SOC as to that issue has been furnished.  Therefore, 
the issuance of a SOC is required regarding the initial 
rating for the lumbar spine disability and the Board must 
remand the issue for such an action.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2007) 
regarding the lumbar spine rating issue, 
unless the matter is resolved by granting 
the full benefit sought, or by the 
veteran's withdrawal of the notice of 
disagreement.  If, and only if, the 
veteran files a timely substantive appeal 
should the issue be returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


